Citation Nr: 1635099	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  13-21 401	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for hepatitis B.

2. Entitlement to service connection for high blood pressure.

3. Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) with depression, anxiety, and panic attacks.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Claims Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1969 to June 1970.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey denying the Veteran entitlement to service connection for anxiety, high blood pressure, PTSD, and hepatitis B.  

The Veteran testified at a videoconference hearing in December 2015 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

A review of the record reveals that the Veteran filed a formal appeal for his claims of service connection for PTSD and hepatitis B in August 2015.  However these issues were not certified to the Board.  Notwithstanding this fact, at the Veteran's December 2015 Board hearing, he elected to withdraw his hepatitis B appeal and agreed to consideration of his PTSD appeal as an acquired psychiatric disorder with anxiety and panic attacks.  Accordingly, the Board accepted testimony regarding those claims.  Appeal certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2015).  Additionally, where, as here, VA takes actions leading the Veteran to believe his appeal was perfected, it waives any objection to an untimely substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Accordingly, the Board has taken jurisdiction over the Veteran's hepatitis B and PTSD claims.

The Board notes that the two psychiatric claims on appeal have been developed as a claim of service connection for PTSD and a separate claim for anxiety with panic attacks.  Additionally, a review of the record reveals various post-service mental health diagnoses, including depression, anxiety, and panic attacks.  According to Clemons v. Shinseki, 23 Vet. App. 1 (2009), mental health disability claims should be construed to include any mental health disability or symptoms that may be reasonably encompassed by the claimant's description of the claim.  Accordingly, as discussed above, the Board has re-characterized the above-listed psychiatric claims as one claim for an acquired psychiatric disorder to include PTSD with anxiety and panic attacks.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for high blood pressure and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In December 2015 prior to the promulgation of a decision on the issue of entitlement to service connection for hepatitis B, the Veteran withdrew his appeal on the record at a Board hearing.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appealed claim for service connection for hepatitis B have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Withdrawal of Hepatitis B Claim

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing or on the record at a Board hearing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

Here, the Veteran withdrew his appeal of denial of service connection for hepatitis B on the record at the December 2015 Board hearing.  This withdrawal was clear, unambiguous, and was provided through the Veteran's authorized representative.  As such, no allegations of error of fact or law remain for appellate consideration of entitlement for service connection for hepatitis B, and the matter is dismissed accordingly.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


ORDER

The appeal for entitlement to service connection for hepatitis B is dismissed.


REMAND

I. Entitlement to Service Connection for High Blood Pressure

A review of the Veteran's post-service treatment records reveals that he is diagnosed with hypertension.  Additionally, although the Veteran's service treatment records do not indicate that the Veteran received any treatment for high blood pressure during service, his June 1970 separation examination notes a systolic blood pressure of 142 and a diastolic blood pressure of 94 while sitting, reduced after five minutes to 130 and 70 respectively.  However, at the Veteran's enlistment physical in May 1969 his systolic blood pressure was 138, and his diastolic blood pressure was 76.  No other blood pressure readings were recorded on the Veteran's enlistment physical.

"Hypertension" refers to persistently high arterial blood pressure; medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  See Dorland's Illustrated Medical Dictionary, 896 (32nd ed. 2012).  Similarly, for VA rating purposes, "hypertension"  is defined diastolic blood pressure is predominantly 90 mm Hg or greater while "isolated systolic hypertension" is defined as systolic blood pressure that is predominantly 160 mm Hg or greater with a diastolic blood pressure of less than 90 mm Hg.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  

In disability compensation claims, a VA medical examination must be provided when: (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence which establishes that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Board to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Here, the Veteran's service treatment records reveal at least one potentially elevated blood pressure reading as well as other blood pressure readings that may or may not indicate abnormally high blood pressure short of hypertension, and the Veteran's post-service treatment records indicate that he is currently diagnosed with hypertension.  Accordingly, as there is currently evidence of a disease that may have manifested in service but insufficient medical evidence on file demonstrating a nexus between the Veteran's current diagnoses and his in-service blood pressure readings, remand of this claim is required so that an etiology opinion may be procured.

Additionally, at the Veteran's December 2015 hearing, he indicated that he has had high blood pressure for quite some time and that he received treatment for it after service from Dr. B.  However, Dr. B. has since moved away in 1982, and the Veteran has been unable to locate his contact information.  The Veteran also indicated that he sought treatment for high blood pressure at the East Orange VA Medical Center (VAMC) in 1971, 1972, and 1984, and that he had upcoming appointments with a private kidney specialist to treat his hypertension.  

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA's duty to assist includes either procuring, or helping the claimant procure service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A review of the claims files reveals that the earliest VA treatment records that were procured are from 2005 and extend to August 2015.  Additionally, since the claim is being remanded, the Veteran should be provided an opportunity to request that VA procure any other private treatment records he may wish to be considered.  Accordingly, consistent with VA's duty to assist, on remand, efforts should be made to procure the Veteran's 1971, 1972, and 1984 East Orange VAMC treatment records as well as any more recent VA treatment records from August 2015 onwards, and the Veteran should be provided with a release authorization form for any outstanding private treatment records he may wish to submit.

II. Entitlement to Service Connection for an Acquired Psychiatric Disorder

At his December 2015 Board hearing, the Veteran testified that while stationed at Subic Bay in the Philippines during the Vietnam War, he was in charge of punch cards and cartography materials, and that while he was stationed in a secure area, the base would get attacked at night, with bombs and rounds of ammunition going off.  The Veteran reported being unsettled by this, and said that it would occur approximately two or three times a month, starting with the first month of his service.  He also reported that at one point he was ordered to shoot to kill U.S. soldiers without a warning shot.  Although he never actually had to do this, it caused him great anxiety, and additionally he would wake up anxious due to the possibility of being court-martialed for failure to wake up the next soldier on watch duty.  Finally, the Veteran also reported that he served on courier duty and that he had a top secret crypto clearance.  In this capacity when the base would receive decoded messages out in the jungle, enemy soldiers would set the fields on fire.  The Veteran would be sent out with water, and enemy soldiers would take shots at him and his fellow soldiers on courier duty.  Although the Veteran reported that his job in service working with codes and changing punch cards every 24 hours was a nice, clean job, he indicated that it was very stressful for him and that the shooting going on in the surrounding fields was scary for him.  He reported symptoms of panic, anxiety, and sleeplessness.  According to the Veteran's personnel records, the Veteran was assigned duties as a communications technician and served for approximately three and a half months in the Philippines prior to his discharge, but he was not awarded any combat related medals.

Additionally, a June 2011 lay statement describing the Veteran's stressors is mostly consistent with his December 2015 hearing testimony, and his November 2010 application for benefits specifically indicated that he received mental health treatment in the Philippines.

A review of the record reveals that in a June 2012 memo the RO determined it did not have enough information to confirm the Veteran's stressors with the Joint Services Records Research Center (JSRRC) in accordance with VA's M21-1 Adjudications Procedures Manual (VBA) Manual).  See M21-1, IV.ii.1.D.3.a.  The basis for this appears to rely in part on a January 2004 treatment record that contains some inaccuracies about the nature, location, and duration of the Veteran's service, in particular that the Veteran served in both Vietnam and the Philippines.  However, the Board finds that a review of the evidence reveals that there is sufficient evidence of record to verify the Veteran's claimed stressors because the Veteran's period of service in the Philippines was only three and a half months, and the Veteran's hearing testimony and lay statements as to the nature, location and duration of his service, in combination with his personnel and service treatment records, provide approximate dates and location of his active duty service there.  Accordingly, remand of this claim is required for development consistent with the Board's finding.

Additionally, the Veteran's service treatment records reveal that the Veteran sought treatment in May 1970 for "nervousness" that included claustrophobia and panicky feelings, and for which he was prescribed Librium.  This nervousness was ascribed to "family problems," as the Veteran was an only child and his mother had suffered a nervous breakdown.  A treatment note indicates that the Veteran demonstrated improvement on Librium and would eventually be weaned off Librium.  Moreover, as stated above, the Veteran's post-service treatment records confirm several mental health diagnoses including PTSD, depression, anxiety, and panic attacks.  As such, on remand the Veteran should be afforded a VA examination to assess his various mental health diagnoses.

Accordingly, the case is REMANDED for the following action:

1.  If in existence, obtain the Veteran's East Orange VAMC records from 1971, 1972, and 1984 relevant his claim of high blood pressure/hypertension and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2.  Obtain the Veteran's VA treatment records from August 2015 onwards and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

3.  Provide the Veteran with a release form for any outstanding private medical records pertinent to his claims.  If he returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

4.  Contact the Joint Services Records Research Center (JSRRC) to attempt to verify the Veteran's reported stressors which includes: (1) attacks of the base two or three times a month that involved bombs and rounds of ammunition; (2) that the Veteran was ordered to fire on U.S. service personnel without a warning shot; and (3) that the Veteran was subjected to hostile fire while on courier duty decoding messages.  

5.  After completing the development above, schedule the Veteran for an examination with an appropriate clinician for his acquired psychiatric disorder.  All diagnoses of record during the appeal period, including PTSD, depression, anxiety, and panic attacks, should be addressed.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a.  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.
b.  The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that: (1) the Veteran's acquired psychiatric disorder began during active service; (2) is otherwise related to an incident of service; or (3) for any psychosis diagnosed, began within one year after discharge from active service.
c.  The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.
6.  Schedule the Veteran for an examination with an appropriate clinician to determine the etiology of his hypertension.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a.  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b.  Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i.  The Veteran's service treatment records and in particular his blood pressure readings reflected on his enlistment and separation physical examinations.

c.  The examiner must provide opinions as to the following:
i.  Whether it is at least as likely as not (50 percent or greater probability) that: (1) the Veteran's hypertension began during active service; (2) is otherwise related to an incident of service; or (3) began within one year after discharge from active service.
d.  The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

7.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

8.  After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


